 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,           )
 4                                       )                CASE NO. 2:19-CR-000222-KJD-BNW
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     LANCE K. BRADFORD,                  )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9
10                                                ORDER
11          Based on the Stipulation between the Defendant, Lance K. Bradford and the Government,
12   through counsel, and good cause appearing,
13          IT IS HEREBY ORDERED that the conditions of Defendant Bradford’s pretrial release
14   be modified as follows:
15
            1.     Mr. Bradford may travel to Canada for up to one week in January, 2020, with his
16
            current estimated travel to be January 5 through January 8, 2020.
17
            2.     Mr. Bradford will obtain his passport from U.S. Pretrial Services within one week
18
            prior to his travel. U.S. Pretrial Services will provide the passport to him for the
19
            purpose of this travel. Mr. Bradford will return his passport to Pretrial Services within
20
            two business days of his return to the United States.
21
            3.     All other conditions of Pretrial Supervision remain in effect.
22
            IT IS SO ORDERED.
23                  December 2, 2019
            Dated: ____________________.
24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26
27
28
